                                                  U.S. Department of Justice


                                                  United States Attorney
                                                 Eastern District ofNew York

PP                                               271 Cadman Plaza East

F. #2018R02382                                    Brooklyn, New York II201



                                                  April 19,2019

Bv E-mail


The Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn,NY 11201

               Re: In the Matter ofthe Search of Information Associated with Facebook
                      User ID 100002075016114
                      19-MJ-127


Dear Judge Scanlon:

              The government respectfully submits this letter to request that the Court order
that the search warrant and underlying affidavit in the above-captioned matter be unsealed.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              isL
                                                  Philip Pilmar
                                                  Assistant U.S. Attorney
                                                  (718)254-6106
Enclosure


cc:    Clerk of Court(by Email)
       Ashley Burrell, Esq.(by Email)
pp
F.# 2018R02382


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                      X


IN THE MATTER OF THE SEARCH OF                     PROPOSED ORDER
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID 100002075016114
                                                   19-MJ-127
THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC
                                      X




              Upon the application of RICHARD P. DONOGHUE,United States Attorney
for the Eastern District ofNew York, by Assistant United States Attorney Philip Pilmar, for
an order unsealing the search warrant and underlying affidavit in the above-captioned matter.
              WHEREFORE,it is ordered that the search warrant and underlying affidavit in

the above-captioned matter be unsealed.

Dated: Brooklyn.
           Kiyn. New
                 Me\ York
                               2019




                                           HONORABLE VERA M.SCANLON
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
